Order, Supreme Court, New York County (Salvador Collazo, J.), entered August 24,1995, which, inter alia, awarded plaintiffs the City of New York and the New York City Health and Hospitals Corp. damages against defendant Thomas A. Maul, as Commissioner of the New York State Office of Mental Retardation and Developmental Disabilities, and order and judgment (one paper), same court and Justice, entered January 30, 1996, increasing said award, unanimously reversed, on the law, without costs, and said order and order and judgment (one paper) vacated insofar as they award plaintiffs monetary damages.
Since the IAS Court inexplicably declined to find that defendant’s failure to fully comply with a so-ordered stipulation requiring it to provide certain servicés to disabled residents of New York City was contemptuous within the meaning of section 753 of the Judiciary Law, defendant could not be fined under that statute. While we would hold that the record clearly mandates a finding to the contrary, plaintiffs’ failure to appeal from the IAS Court’s ruling precludes us from doing so. The IAS Court’s attempt to fashion an alternative remedy for defendant’s breach of the stipulation by awarding contractual damages against defendant was not within its jurisdiction, since claims for money damages against the State of New York, including claims against State agencies and State officers acting in their official capacities, must be brought in the Court of Claims (Morell v Balasubramanian, 70 NY2d 297, 300; Sinhogar v Parry, 53 NY2d 424, 431). Concur—Sullivan, J. P., Ellerin, Rubin and Mazzarelli, JJ.